Case 2:18-cv-14228-DMM Document 25-4 Entered on FLSD Docket 10/29/2018 Page 1 of 5




                           Exhibit D
            (Plaintiff, Jose Sanchez ’ Settlement
               Agreement With Defendants)
Case 2:18-cv-14228-DMM Document 25-4 Entered on FLSD Docket 10/29/2018 Page 2 of 5
Case 2:18-cv-14228-DMM Document 25-4 Entered on FLSD Docket 10/29/2018 Page 3 of 5
Case 2:18-cv-14228-DMM Document 25-4 Entered on FLSD Docket 10/29/2018 Page 4 of 5
Case 2:18-cv-14228-DMM Document 25-4 Entered on FLSD Docket 10/29/2018 Page 5 of 5
